Citation Nr: 1708383	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-23 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation for posttraumatic stress disorder (PTSD) greater than 30 percent prior to April 20, 2011 and greater than 50 percent beginning April 20, 2011.

2.  Entitlement to an total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1970.  Service personnel records show he was awarded the Combat Action Ribbon and the Combat Air Crew Badge with three stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Subsequently, in an October 2011 rating decision, the RO assigned a 50 percent evaluation for PTSD, effective April 20, 2011.  This issue has been rephrased on the front page of this decision to reflect the staged rating.

The Veteran initially requested a hearing before the Board and was scheduled to appear for a hearing before a Veterans Law Judge at the RO in October 2016.  In a September 2016 statement, the Veteran's representative stated the Veteran wished to cancel his hearing before the Board and that he waived his right to appear at a future hearing and wished, instead, to have his claim decided based on the evidence of record.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

Additionally, in a March 2016 letter, the Veteran's attorney provided waiver of initial Agency of Jurisdiction (AOJ) review of evidence received by VA after the June 2012 statement of the case.  See 38 C.F.R. § 19.37 (2016).  


FINDINGS OF FACT

1.  Throughout the entirety of the time period under appeal, the service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, and inability to establish and maintain effective relationships.

2.  The Veteran has a high school education and one year of college; he is a master carpenter and has been self-employed for over 20 years as a handyman and home repairman.  

3.  Throughout the entirety of the time period under appeal, with full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected PTSD has prevented him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  For the entirety of the time period under appeal the criteria for an evaluation of 70 percent, and no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  For the entirety of the time period under appeal, the criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 31.59, 3.326(a) (2016).  

The Veteran was provided letters informing him of the type and kind of evidence needed to support his claim for increase and TDIU in April 2010, April 2011, and August 2013.  In March 2016, the Veteran's representative waived consideration of evidence submitted to the AOJ following the June 2012 SOC, and requested the Veteran's claim be decided on the evidence before the Board.  
Concerning the duty to assist, the RO obtained the Veteran's service treatment and personnel records, VA treatment records, and SSA records and associated them with the claims file.  In addition, VA offered the Veteran the opportunity to identify additional health care providers, including private health care providers.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, VA examinations were performed in May 2010, August 2011, and October 2013.  The examination reports, in aggregate, reflect consideration of the Veteran's medical history and thoroughly describe the Veteran's symptoms and impact on functioning.  Accordingly, they are adequate to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. § 3.159(c)(4), 3.326(a), 3.327 (2016).  There is no evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the last examination.  See 38 C.F.R. § 3.327(a) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted).  Accordingly, the duty to assist is satisfied.

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of the claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Contentions

The Veteran seeks initial evaluations greater than 30 percent prior to April 20, 2011, and greater than 50 percent beginning April 20, 2011 for his service-connected PTSD.  In addition, he seeks entitlement to TDIU.  As will be explained below, the Board finds that the criteria for a 70 percent evaluation, and no greater, has been met for throughout the entire period of this appeal.  Furthermore, the medical evidence establishes the Veteran is entitled to TDIU.

Increased Evaluation for PTSD

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  

Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) or the revised Fifth Edition (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

DSM-IV was recently updated, as noted above.  Effective March 19, 2015, VA amended certain provisions in the regulations to reflect DSM-5, including the Schedule.  79 Fed. Reg. 45093.  This case was certified to the Board in January 2016.  Accordingly, these amendments apply.  80 Fed. Reg. 14308-9.  

The Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula:  (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See Id., at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas"). 

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126. 

In the present case, the Veteran was service-connected for PTSD by an August 2004 rating decision, which assigned an evaluation of 30 percent, effective in September 2003.  An October 2011 rating decision assigned a 50 percent evaluation effective April 20, 2011, but confirmed and continued the 30 percent evaluation prior to then, resulted in the present "staged" ratings under appeal.  

Turning to the evidence, the Board finds the evidence reveals a disability picture more nearly approximating a 70 percent disability evaluation throughout the entire period on appeal.  

In so finding, the Board has relied on medical findings that, in aggregate, demonstrate that the Veteran is socially isolated and unable to establish and maintain effective relationships combined with reported and observed symptoms of obsessive rituals severe enough to interfere with routine activities; intermittent inability to perform activities of daily living and neglect of personal appearance and hygiene; insomnia affecting physical functioning and health; and flashbacks, hallucinations, passive thoughts of death and suicidal ideation.  (See, generally, VA examinations conducted in May 2010, August 2011, and October 2013; see also March 2011 SSA Administrative Law Judge (ALJ) Decision (SSA ALJ Decision)).

In particular, the May 2010 VA examiner observed that the Veteran's PTSD symptoms had a direct, negative impact on his employability.  Namely, his job was contingent on his ability to get and keep referral sources; yet, due to his problems socially and with people in general, he had not gotten any referral for his services for the past 7-8 years.  The examiner assigned a GAF of 57.  (See May 2010 VA QTC PTSD Examination).  In August 2011, the VA examiner diagnosed PTSD and depressive disorder, not otherwise specified, assigning a GAF of 45.  While cautioning that symptoms of negative thinking, anhedonia, and helplessness were more severe than could be accounted for solely by the service-connected PTSD, the examiner nonetheless opined that the diagnosed depression represented a progression of the disease.  Specifically, the examiner explained that the Veteran became increasingly more depressed and discouraged as his PTSD increased in severity.  In addition, the examiner found the Veteran to be mentally intermittently unable to perform activities of daily living.  He assessed the level of disability to be productive of reduced reliability and productivity occupationally and of an inability to establish and maintain effective relationships.  (See August 2011 VA QTC PTSD Examination).  The October 2013 VA DBQ examiner assessed the Veteran's PTSD to be productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted the Veteran manifested near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, impaired short and long term memory, difficulty understanding complex commands, and neglect of personal appearance and hygiene.  (See October 2013 C&P Psychology Examination (filed in Virtual VA documents)).

In March 2011, an SSA ALJ held that the Veteran was disabled effective in December 2000.  In so finding, the ALJ referred both to the Veteran's testimony before the SSA in March 2011 and the SSA's November 2009 psychological evaluation (See, generally, March 2011 SSA ALJ Decision).  In particular, the ALJ found the Veteran's testimony to be credible as to the severity of his PTSD symptoms and the impact of their intensity, persistence and limiting effects on his ability to maintain substantial gainful employment.  The ALJ also referred to the November 2009 examiner's diagnosis of mild, recurrent major depressive disorder and chronic PTSD.  The ALJ noted the examiner's assessment that the Veteran remained at risk for potential aggression toward others due to anger issues.  While the examiner stated the anger issues "may be" related to PTSD, the ALJ observed that the examiner's overall opinion was that the Veteran was at moderate risk for decompensating under stress (see March 2011 SSA ALJ Decision (SSA ALJ Decision, p. 4 (citing November 2009 SSA Psychological Evaluation, (SSA rec file 4, pp. 18-23, at 23))).  The March 2011 SSA Disability Determination and Transmittal reflects a primary diagnosis of anxiety disorders, and a secondary diagnosis of osteoarthritis and allied disorders (see SSA Disability Determination and Transmittal (SSA rec file 2, p. 79).

Furthermore, the Veteran has submitted the testimony of his lay witnesses.  These statements, in aggregate, provide close observations of the Veteran's daily life, which both underscore and give detail to the VA and SSA examiners' assessments.  (See, generally, Lay statement: Veteran's partner (June 2010), rec'd 6/28/2010; Lay statement: Veteran's sister (undated), rec'd 6/17/2010), and Lay statement: Veteran's son (May 2010), rec'd 6/7/2010).

The most detailed is a June 2010 statement proffered by the Veteran's partner of (then) 14 years, in which she attested that the Veteran's Vietnam experiences affect him daily in all aspects of his life.  Reflecting that the once vibrant, social, fun and happy person she knew had deteriorated, she described him as withdrawing more and more each passing year.  He sees only certain friends, and will go to only certain restaurants.  He will only travel to see his mother and son, and he will not fly.  He no longer sleeps, she stated, but dozes.  If he sleeps, he has nightmares, twitching and thrashing all night such that she can no longer sleep with him without fear of getting hurt.  He wakes up as tired as when he went to bed.  He is anxious and paranoid.  He needs to know where she is and that she is safe, and he is not happy that her daughter is attending college far away from home.  He checks the perimeter 3-5 times a day; and has a set of chores inside and outside to be done at a certain time in a certain way or he becomes upset, she explained.  She described him as being without patience, having a temper and terrible road rage, and no longer caring if he hurts someone emotionally or verbally.  When the Veteran's brother died and bequeathed him handguns and rifles, the Veteran gave them away because he was afraid he would use them on himself or someone else.  Lately, she stated, he has been talking about getting them back.  She attested he cannot hold a job with a company.  Rather, he has to work for himself.  He used to have a handyman business with a lot of customers, but it dwindled as he stopped returning calls and showing up.  Now, he only works for two people.  (See Lay statement: Veteran's partner, rec'd 6/28/2010).

In an undated statement received in June 2010, the Veteran's sister attested that the Veteran has never been the same since his return from Vietnam.  She described still seeing pain in his eyes, but that he seems unable to have compassion or to exhibit any other emotions than volatile feelings about life.  His temper flares with any confrontation.  When their brother died, he did not come around.  He gave the guns he inherited to her husband, she explained, because he felt he might use them on himself or someone else.  She stated he is always nervous around crowds, even within his own family.  He seems depressed and withdrawn.  He is unable to stay focused on a conversation, and when he visits, it is only for a few minutes before he goes off into his own world.  He has horrible nightmares and hardly sleeps at all.  He doesn't shower like he should and needs to be reminded to take his medication.  (See Veteran's statement: Veteran's sister, rec'd 6/17/2010).

In a May 2010 statement, the Veteran's son explained that the Veteran visits him yearly for a couple of weeks.  They would work together on house projects, and would fish.  Over 14 years, he attested, he noticed his father's patience and temper worsened significantly, and his paranoia became more heightened.  He described his father losing patience at a gas station because the pump did not fill fast enough; being very uncomfortable even with a small group of people he knew; and agreeing to see movies only on weekdays, during the matinee.  He said his father was relieved when there were no other people in the theatre.

Given the foregoing, the Board finds that the preponderance of the evidence supports the finding that the Veteran's PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas and of an inability to establish and maintain effective relationships.

However, an evaluation greater than 70 percent is not warranted.  The record does not show that the Veteran is totally occupationally and socially impaired due solely to his service-connected PTSD.

Rather, despite medical evidence of such symptoms as flashbacks, suicidal ideation, anger, and moderate risk for decompensation, he has not been found to exhibit gross impairment in thought or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The October 2013 VA DBQ PTSD examination and November 2009 SSA psychological evaluations reflect, in aggregate, a moderate risk of decompensation.  In addition, there is lay testimony that the Veteran exhibits irritation and rage, and that he expressed a desire to obtain weapons he had given away for fear he would hurt himself or someone else.  Notwithstanding, the evidence shows the last suicide attempt was 40 years earlier, and there is no other evidence of suicidal or homicidal act or plan.  Moreover, there is no evidence that he has been found to be a persistent danger to himself or others.  On the contrary, he remains able to interact with family and a close group of known people.  In addition, he remains with his partner of many years-whom he married in 2016 (see Declaration of Dependents (signed 9/21/16)(VA 21-686c, rec'd 10/10/2016) -and her daughter, whom he helped to raise.  The October 2013 VA DBQ examination reflects that he professed he had a good relationship with his son and his sisters.  Moreover, lay evidence reveals he can function socially, albeit with limitations. 

Finally, while the Veteran has been found to present intermittent inability to perform activities of daily living, and to neglect his personal appearance and hygiene, the medical and lay evidence does not show that the Veteran is unable to maintain minimal personal hygiene, that he is disoriented to time or place, or that his memory is so impaired that he cannot remember the names of close relatives or function at work.  Instead, the medical and lay evidence shows that he retains clients, albeit very few, and that his difficulty in dressing himself and washing are at least in some part due to his shoulder disability.  (See, generally, lay statements of Veteran's partner, sister and brother-all received in June 2010).  The Veteran himself has attributed his inability to work to his non-service connected shoulder and other physical impairments, and to the housing market overall-as well as to his service-connected PTSD.  (See November 2009 SSA Psychiatric Evaluation, (SSA rec file 4, p. 22); and August 2011 VA QTC Examination (VAX QTC PTSD, pp. 2, 4); see also May 2010 VA QTC Examination (VAX QTC PTSD, p. 6).  In his claim for Increased Compensation Based on Unemployability, filed in October 2012, he stated he was unemployable due to his service-connected PTSD (see VA 21-8940, rec'd 10/30/12).  In his Request for Employment Information in Connection with Claim for Disability Benefits, filed in November 2013, the Veteran stated he was not working because of lack of work and PTSD (see VA 21-4192, rec'd 11/04/13).  Moreover, the SSA decision and findings reflects that the Veteran has been able to work, albeit at a level short of substantial, gainful employment.  (SSA ALJ Decision, p. 6).  
 
Thus, his disability picture is most appropriately captured by the criteria associated with a 70 percent evaluation, and is neither equivalent in severity to, or more nearly approximating, the symptoms corresponding to a 100 percent evaluation under the General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In summary, these findings, support a 70 percent, but no greater, evaluation throughout the entire period on appeal, both prior to and beginning April 20, 2011.  

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's PTSD over the course of the appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating greater than 70 percent throughout the period under appeal, for the reasons explained above.  See 38 C.F.R. § 4.7.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.

The Board has also considered whether application of the extra-schedular rating provisions under 38 C.F.R. § 3.321(b)(1) are appropriate in relation to the Veteran's claim for PTSD.  Applying the three-step inquiry established by the Court under Thun, the Board concludes that such considerations are not warranted in relation to those disabilities.  Thun, 22 Vet. App 111.

In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board concludes that the evidence in this case does not show that the Veteran's PTSD has presented an exceptional disability picture that renders inadequate the available schedular criteria.  Here, a comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found under DC 9411 shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In that regard, the 70 percent disability rating assigned contemplates his level of social and occupational impairment.  Moreover, the evidence does not show that the Veteran is totally socially and occupationally impaired, as he has a long term life partner and relationship with his son.  As such, it cannot be said that the available schedular criteria under DC 9411 are inadequate. 

The evidence shows that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD are not met.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to TDIU

The Veteran seeks TDIU.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

A finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities is not required under 38 C.F.R. § 4.16; only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The question is whether the Veteran's service-connected disorders, without regard to nonservice-connected disorders, lack of work skills or advancing age, made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent by this decision throughout the period under appeal.  This is the Veteran's only service-connected disability.  Accordingly, the Veteran clearly meets the schedular criteria for the period of this appeal.

The record reflects the Veteran has a high school education, with one year of college but no higher degree.  Medical and lay evidence, including the Veteran's testimony before the SSA ALJ in March 2011, establishes that the Veteran worked as a carpenter by trade and was self-employed as a handyman for many years until December 2000, at which time he continued work as a handyman but on a part-time basis.  In his Application for Increased Compensation Based on Unemployability, filed in October 2012, the Veteran stated he was a Master Carpenter and had been self-employed as a handyman from 1996 to 2000.  He indicated he last worked full-time in November 2000, and that his service-connected PTSD had affected his full-time employment in December 2000.  In his Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran indicated he last worked in December 2000, and that he had lost 3 months of time due to disability prior to then.  He stated his reason for not working was lack of work and PTSD.

In March 2011, the SSA granted entitlement to disability benefits, due to a primary diagnosis of anxiety disorders and a secondary diagnosis of osteoarthrosis and allied disorders.  (See March 2011 Disability Determination and Transmittal, SSA file 2, p. 79).  In pertinent part, the SSA ALJ found that the Veteran had not engaged in substantial gainful activity since December 1, 2000.  While the Veteran had worked after this date, the work performed was part-time and consisted of mostly meager activities not rising to the level of substantial gainful activity.

The Board notes that, while SSA determinations are not binding on the Board, they are, however, relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's claim for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

In the present case, based on review of the medical and lay evidence, and according the Veteran all reasonable benefit of the doubt, the Board finds that it is as least as likely as not that he is unable to maintain substantial gainful employment due to his service-connected disability of PTSD.  As such, TDIU is warranted.  See 38 C.F.R. § 3.102.











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation of 70 percent, and no higher, for PTSD is granted for the entire period of time under appeal, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU is granted for the entire period of time under appeal, to begin with the 70 percent award for PTSD.  






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


